                           UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

    In re:
                                                        Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al.,1                                      Case No. 20-81688-11
                            Debtors.                    Jointly Administered




         ORACLE’S NOTICE OF PARTICIPANTS AND RESERVATION OF RIGHTS

             Pursuant to paragraph 3 of the Order Scheduling and Establishing Remote Hearing

Procedures for the September 23, 2020 Sale Hearing [Doc. 491], Oracle America, Inc., successor

in interest to Siebel Systems, and NetSuite, Inc. (collectively, “Oracle”), creditor and contract

counterparty in the above-captioned jointly administered Chapter 11 cases, submits this notice of

participants and reservation of rights for the September 23, 2020 sale hearing. In so doing, Oracle

adopts and incorporates by reference its limited objection and reservation of rights (“Rights

Reservation”) [Doc. 529] regarding the Debtors’ Motion For (I) An Order Establishing Bidding

Procedures and Granting Related Relief and (II) An Order or Orders Approving the Sale of the

Debtors’ Assets [Doc. 29] (“Sale Motion”) and the Notice of Executory Contracts an Unexpired

Leases That May be Assumed and Assigned in Connection With the Sale of the Debtors’ Assets

and the Proposed Cure Cost With Respect Thereto [Doc. 420] (“Assumption Notice”) filed by


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477; FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.




Case 20-81688-CRJ11               Doc 680 Filed 09/15/20 Entered 09/15/20 11:49:43                           Desc
                                    Main Document    Page 1 of 3
Remington Outdoor Company, Inc., et al. (“Debtors”) and extends the same to the Amended Notice

of Executory Contracts an Unexpired Leases That May be Assumed and Assigned in Connection

With the Sale of the Debtors’ Assets and the Proposed Cure Cost With Respect Thereto [Doc. 583]

(“Amended Assumption Notice”) and the Notice of Stalking Horse Bid and Proposed Bid

Protections in Connection with the Sale of the Debtors’ Ammunitions Business and Certain Other

Assets [Doc. 603] (“Stalking Horse Notice”).

       While reserving its rights, Oracle hereby identifies the following participants for the

September 23, 2020 sale hearing:

              1.     Brenton K. Morris, Esq.
                     BENTON, CENTENO & MORRIS, LLP
                     bmorris@bcattys.com
                     Tel: (205) 278-5624

              2.     Valerie Bantner Peo, Esq.
                     BUCHALTER, A Professional Corporation
                     vbantnerpeo@buchalter.com
                     Tel: (415) 516-5021




                                               2

Case 20-81688-CRJ11        Doc 680 Filed 09/15/20 Entered 09/15/20 11:49:43              Desc
                             Main Document    Page 2 of 3
DATED: September 15, 2020


                                             /s/Brenton K. Morris
                                             Brenton K. Morris (ASB 8119-R46B)

                                             BENTON, CENTENO & MORRIS, LLP
                                             2019 3rd Avenue North
                                             Birmingham, AL 35203
                                             Telephone: (205) 278-8000
                                             Fax: (205) 278-8005
                                             Email: bmorris@bcattys.com

                                             Local Counsel for Oracle America, Inc.

                                              - And -
                                             BUCHALTER,
                                             A Professional Corporation
                                             Valerie Bantner Peo
                                             55 Second Street, Suite 1700
                                             San Francisco, California 94105
                                             Telephone: (415) 227-0900
                                             Facsimile: (415) 227-0770
                                             Email: vbantnerpeo@buchalter.com

                                             Attorneys for Oracle America, Inc.


                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served by electronic
service through the Court’s CM/ECF system upon counsel for the Debtors, counsel for the
Unsecured Creditors Committee, and all counsel of record requesting notice, on this 15th day
of September, 2020.


                                                   /s/Brenton K. Morris
                                                   Of Counsel




                                              3

Case 20-81688-CRJ11       Doc 680 Filed 09/15/20 Entered 09/15/20 11:49:43              Desc
                            Main Document    Page 3 of 3
